        Case 1:20-cv-04661-SDG Document 19 Filed 01/28/21 Page 1 of 10
                                                                    FILED         lN aERK’S OFFICE
                                                                                      LLS.D.C. M~anta
                                                                                  JAN 28 ZOZI
                 IN THE UNITED STATES DISTRICT COURT                          j~Mtg)N.AiRUEN, Clerk
                FOR THE NORTHERN DISTRICT OF GEORGIA                          ~
                           ATLANTA DIVISION                                            Yr
                                          §
RICKY R. FRANKLIN                         §       Civil Action No: 1 :20-cv-466 1 -SDG
                                          §
        Plaintiff,                        §
                                          §
V.                                        §
                                          §
CARRINGTON MORTGAGE                       §
SERVICES, LLC                             §
          and                             §
                                          §
WILMINGTON SAViNGS FUND                   §
SOCIETY, FSB AS TRUSTEE OF                §
STANWICH MORTGAGE LOAN                    §
TRUST H                                   §
             and                          §
JOHN DOE CORPORATION                      §
      1 TROUGH 5                          §
all who true names are unknown            §
                                          §
        Defendants                        §


     PLAINTIFF’S OBJECTION TO THE MAGISTRATE’SJUDGE REPORT
             AM) ORDER (DKT#16, 171WITH SUPPORTING
                      MEMORANDUM OF LAW


     Under 28 U.S.C.   §   636(b)(l)(C) and L.R. 72.1 Plaintiff, Ricky R. Franklin,

respectfully submit these objections to the Magistrates Non-Final Report and
       Case 1:20-cv-04661-SDG Document 19 Filed 01/28/21 Page 2 of 10




Recommendation (the “R&R”) [16,17] filed January          15th,   2021. The Magistrate

Judge blindly adopted the Defendants arguments and did not view the Plaintiffs

arguments at all. Moreover, on a motion to dismiss, the Courts duty is to view the

facts in light most favorable to the Plaintiff. The Magistrate Judge erred on

numerous applications of laws that regulate this case. Plaintiff objects for the

following reasons:

   • An attempt to set aside a Land Grant/Patent is a violation of Supremacy Law

   • Quiet title against the world is not dismissible in a motion to dismiss

   • The Magistrate acting as Special Master must weigh all the evidence in
     Quiet Title actions


   • Public recording of an assignment constitutes slander of title against
     Plaintiffs title

   • No tender is required under the security deed

                               I. INTRODUCTION

   A petition of “Quiet Title” is subject to dismissal only when on the face of the

pleadings it appears that it is in noncompliance with OCGA         §   23-3-60 et seq.

GHG, INC. eta!. v. BRYAN et al. No. S02A0630 (Ga. 2002) Additionally, this

Court lacks subject matter jurisdiction over the case because Georgia law gives the

Superior Court in each county exclusive jurisdiction in matters relating to land.

Ga. Const. 1983, Art. VI, Sec. 4,   ¶ I. (A quiet title action is an equitable action over

                                             2
       Case 1:20-cv-04661-SDG Document 19 Filed 01/28/21 Page 3 of 10




which the superior courts have exclusive jurisdiction) Black’s Law define

exclusive jurisdiction as “When a court or entity has sole and exclusive authority

or power over something” Black’s Law 2’~” Edition. As explained in more detail

below, Plaintiffs respectfully objects to the Magistrates R &R and it should not be

adopted by the District Court.


                                  II. ARGUMENT

A. The Magistrates Ruling On Land Grants Goes Against Supremacy Law

   The Magistrates has ruled against the laws of the land by stating that Plaintiff’s

Land Grant is irrelevant: (R&R at 8) For over 200 years, the US Supreme Court

has ruled that Land grants or patents are the highest evidence of title known to a

court of law. Hooper ci’ al v. Scheimer 64 U.S. S. 236 (1859) Land Grant and

Patents are synonymous. Citing... .Northern PacjfIc Railroad Co. v. Bardern 46 F.

592, 617 (1891) A patent/grant for land is the highest evidence of title and is

conclusive as against the government and all claiming under junior patents or titles

(United States v. Stone, 2 US 525).” “The land patent is the highest evidence of

title and is immune from collateral attack” [Raestle v. Whitson, 582p. 2d 170,172

(1978)] “that the patent carries the fee and is the best title known to a court of law

is settled doctrine of this court,” [Marshall v. Ladd, 7 Wall. (74 U.S.) 106 (1869)] a

patent is the highest evidence of title, and is conclusive against the government and


                                           3
       Case 1:20-cv-04661-SDG Document 19 Filed 01/28/21 Page 4 of 10




all claiming under junior titles, until it is set aside or annulled by some judicial

tribunal.” [Stone v. United States, 1 Well. (67 U.S. 765 (1865)] “the patent is the

instrument which, under the laws of congress, passes title from the United States

and the patent when regular on its ,face, is conclusive evidence of title in the

patentee, when there is a confrontation between two parties as to the superior legal

title, the patent is conclusive evidence as to ownership.” [Gibson v. Chauteau, 13

Wall 92 (1871)] “the patent is prima facie conclusive evidence of the title.” [Marsh

v. Brooks, 49 U.S. 223,233 (1850)] “a patent, once issued, is the highest evidence

of title, and is fmal determination of the existence of all facts,” [Walton v. United

States, 415 f2d 121,123 (10th cir. (1969)]


   As recent as 2014, the U.S. Supreme Court ruled on a Land grant/patent was in

20 14, and the Chief Justice of the Supreme Court delivered the opinion of the

Court and opinioned:


(A land patent is an official document reflecting a grant by a sovereign that is made
public, or “patent.”) The patent conveyed to the Brandts fee simple title to the land
“with all the rights, privileges, immunities, and appurtenances, of whatsoever
nature, thereunto belonging, unto said claimants, their successors and assigns,
forever.” Marvin At Brandt Revocable Trust v. United States 572 U.S. (2014) ¶5
 Further, the Magistrates states that Plaintiffs Land Grant is illegible. This is

irrelevant because the deed from 1821 was authenticated from the Archives of

Georgia and issued to Plaintiff in 2014 and states:



                                           4
                   STATE OF GEORGIA
       Case 1:20-cv-04661-SDG Document 19 Filed 01/28/21 Page 5 of 10




                   The Georgia Archives, University System of Georgia




      I, Christopuier .M. Davidson, J.fl, Director of 7fle çeorgia Archives,
      ê uiere6y cert~fij that the one page document hereto attached anc(
      nui& part of thIs cert~ftccite is a. true and correct copy ofyage 113
      of 1821 £czncLcottenj 9-t~nry County fRegister of grants, showing
      ≤ennj County, District 6, LandLot 12, cindlfurther certify that
      the aescribedgrant book is onfiCe andof officictCrecorcCin the
      J4.rchives of the State of georgia.

                                    1wflS112J02’iij ‘W3(T2tTOE Ifiave set my fiandanciczffixedtlze
                             Officiat Seatof the State of ceorgia tilts nventij.nmnUi day of≤jpri4 2014




                                                                      Director, flle qeorgia ilrchtves




   The Plaintiffs Fee-simple title was obtained by way of Plaintiff as Assignee to a

said portion of the Land Grant. Plaintiffsc~ant has been made public in the Henry


                                              5
       Case 1:20-cv-04661-SDG Document 19 Filed 01/28/21 Page 6 of 10




County Superior Court since May 29, 2014...with a book and page number of(BK

13587, PG 2 16-227) (Exhibit A) Unless this grant was obtained illegally, it is not

to be avoided. This Grant is unimpeachable at law, except when it appears on its

face to be void. Once perfect on its face, it is not to be avoided in a trial at law by

anything other than an older Grant. Id at 240 Because Magistrates R &R ruling

goes against 200 years of rulings on Land Grants, it should not be adopted by the

District Court.


B. Quiet Titles In Georgia Cannot Be Dismissed

  The Georgia Supreme Court has well established that that A petition of “Quiet

Title” is subject to dismissal only when on the face of the pleadings it appears that

it is in noncompliance with OCGA      §   23-3-60 et seq. GHG, INC. et a!. v. BRYAN

et al. No. S02A0630 (Ga. 2002) Quiet title actions may not be dismissed for

failure to state a claim if they meet the minimum pleading standards under

O.C.G.A.   § 9-1l-12(b)(6).   Johnson v. BankofAm., NA., 333 Ga. App. 539, 541

(2015) The petitioner must file with the petition: (1) a plat of survey of the land;

(2) a copy of the immediate instrument(s), if any, upon which petitioner’s interest

in the land is based; and (3) a copy of the immediate instrument(s), if any, upon

which any person might base an interest in the land adverse to the petitioner.

O.C.G.A.   § 23-3-62(c)   Plaintiff met this standard by filing all of the above

mentioned items with the Superior Court of Henry County in May 2014.
                                             6
       Case 1:20-cv-04661-SDG Document 19 Filed 01/28/21 Page 7 of 10




   Under the Georgia Quiet Title Act, [a}ny person who claims an interest in land

may bring a proceeding to establish title to land, determine all adverse claims, or to

remove clouds on his title. See. .Smith v. Ga Kaolin Co., 264 Ga. 755, 756 (2)
                                  .




(449 SE2d 85) (1994) In Johnson v Bank OfAmerica (July 14, 2015,Civ. Action

No. A15A0688, Ga Ct App, p5) the Georgia Court of Appeals ruled (A Plaintiff in

a quiet title action need not be a party to possible clouds in order bring a quiet title

action in an attempt to remove those clouds) In Johnson, the Court further

stated. .that although Johnson was not a party to the assignments that he

challenges does not destroy his standing to assert that those assignments are clouds

upon his title. Similar to Johnson, Plaintiff is asserting that the assignment filed in

the superior court in June of 2020 is a cloud upon Plaintiffs Land Grant that has

been on public record since May 2014. The District Court should not adopt the

Magistrates Order because a cloud exist on Plaintiffs title.


C. The Magistrate Order Fails To Weigh All The Evidence

   The Magistrate failed to weigh all the evidence in Plaintiffs Quiet Title action.

Georgia law requires that a Special Master must examine the petition, plat, and all

documents filed therewith and may require other evidence to be filed, including,

but not limited to, an abstract of title. Where the special master conducted a

hearing at which the parties presented argument and evidence, including affidavits,

plats, and pictures of the property in question, the special master has met the
                                           7
       Case 1:20-cv-04661-SDG Document 19 Filed 01/28/21 Page 8 of 10




requirements of O.C.G.A.    § 23-3-64 in making his decision. See also Meadows v.
Baker, 241 Ga. App. 753, 754 (1999) (“The special master in a quiet title action

has the right to require the parties to file pertinent evidence.”). Because the

Magistrate has not followed Georgia law, the R & R should not be adopted.


D. The Assignment Made Public Is Slander Against Plaintiffs Title


   The recording of this void assignment brings slander on the Plaintiffs fee simple

title. (Exhibit B) The elements of a slander of title claim require a plaintiff to

present evidence that a defendant recorded a document in the public deed records.

Giles v. Swimmer, Case No. S11A1371, (Ga., March 5,2012), The Georgia

Supreme Court has also recently ruled that a Plaintiff does have standing to

challenge the validity of an assignment, if a person can show injury. See.. .Ames et

a! v. JP Morgan Chase, Sl5GlOO7, March 7, 2016, 298 Ga. 732 GA. This

assignment was issued from a entity that relinquished its rights in 2019 and the

assignment that Defendant’s introduce was issued in June of 2020 with no

authority to do so.


K. No Tender Is Required Under The Security Deed

  Plaintiff is alleged in his complaint that neither Defendant holds Plaintiffs note,

or security deed so no tender is required. (Comp ¶ 29) A third party acting as a

grantor, with no authority...filed an assignment into the public records of Henry

                                            8
       Case 1:20-cv-04661-SDG Document 19 Filed 01/28/21 Page 9 of 10




County on June 2~~’ 2020. (Exhibit D)The note and the security deed are void, and

Defendants have engaged in inequitable conduct that which would not require

tender of any payments to Defendants. (Comp      ¶ 36) See... Everson v, Franklin
Discount Co., 285 S.E.2d 530, 533 (Ga. 1982) (If Plaintiff succeeds in proving that

both Defendants is not the holder of the note then no tender would be required

because no sum would be due to Defendants under the note); See also, Sapp v.

ABC Credit & mv. Co., 253 S.E.2d 82, 87 (Ga. 1979); Davis v. Atlanta Fin. Co.,

129 S.E. 51, 52 (Ga. 1925) Metro Atlanta Task Forcefor the Homeless, Inc. v.

Ichthus Cmty. Trust, 298 Ga. 221, 236, 780 S.E.2d 311, 324 (2015). (tender is not

an absolute rule, especially where it is alleged that a party procured the sale of the

property through its own improper conduct). Because no tender is due to either

Defendant, the District Court should not adopt the Magistrate’s R&R.


                                ifi. CONCLUSION

   For the foregoing reasons above, Plaintiffs respectfully requests that the District

Court does not adopt the Magistrates R&R(Dkt 16, 17).


Respectfhlly submitted, January 28th, 2021


                                                               Stockbridge, GA 30281
                                                                        678-650-3733
                                                              rrfrank12@hotmail.com



                                           9
      Case 1:20-cv-04661-SDG Document 19 Filed 01/28/21 Page 10 of 10




                          CERTIFICATE OF SERVICE

   The undersigned hereby certifies that a copy of the foregoing was sent via mail

on January 28~, 202 ito Defendant’s Counsel listed below:

                         HOLLAND & KNIGHT LLP

                               GRANT SCHNELL

                    1180 West Peachtree St, NW, Suite 1800

                               Atlanta, GA 30309

COUNSEL FOR DEFENDANTS CARRINGTON MORTGAGE SERVICES,

        LLC AND WILMINGTON SAVINGS FUND SOCIETY, FSB



~9ntiff, Pro-Se


708 Brambling Way
Stockbridge, GA 30281




                                        10
